Name: 84/304/EEC: Council Decision of 24 May 1984 adopting a concerted action research project of the European Economic Community on the effects of processing and distribution on the quality and nutritive value of food
 Type: Decision
 Subject Matter: research and intellectual property;  foodstuff;  food technology
 Date Published: 1984-06-07

 Avis juridique important|31984D030484/304/EEC: Council Decision of 24 May 1984 adopting a concerted action research project of the European Economic Community on the effects of processing and distribution on the quality and nutritive value of food Official Journal L 151 , 07/06/1984 P. 0046 - 0048 Spanish special edition: Chapter 16 Volume 1 P. 0191 Portuguese special edition Chapter 16 Volume 1 P. 0191 *****COUNCIL DECISION of 24 May 1984 adopting a concerted action research project of the European Economic Community on the effects of processing and distribution on the quality and nutritive value of food (84/304/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in its resolution of 14 January 1974 on an initial outline programme of the European Communities in the field of science and technology (4), the Council emphasized that an appropriate approach should be adopted towards the whole range of available ways and means, including joint projects, and that, whenever it proves desirable that non-member countries, particularly European ones, should be associated in these projects, steps should be taken to make this possible; Whereas, in its resolution of 14 January 1974 (5), relating in particular to the coordination of national policies in the field of science and technology, the Council entrusted the Community institutions with the task of ensuring, with the assistance of the Scientific and Technical Research Committee (CREST), the gradual coordination of such policies; Whereas, by Decision 79/878/EEC (6), the Council adopted a first concerted action project on the effects of thermal processing and distribution on the quality and nutritive value of food; Whereas the abovementioned concerted action project has given extremely encouraging results; Whereas a second project in this field would make it possible to derive the maximum benefit from the effort that has been made; Whereas the Member States intend, as part of the rules and procedures applicable to their national programmes, to carry out the research described in Annex I and are prepared to integrate it into a process of coordination at Community level over a period of four years; Whereas the execution of the research work, as described in Annex I, calls for a financial outlay of some 15 000 000 ECU in the Member States taking part therein; Whereas, on 18 July 1978, the Council agreed on certain procedural arrangements for cooperation under European cooperation in the field of scientific and technical research (COST); Whereas, since the specific powers required to adopt this Decision have not been provided for in the Treaty; Whereas CREST has given its opinion on the Commission proposal, HAS DECIDED AS FOLLOWS: Article 1 The Community shall implement for a period of four years a concerted action project on the effects of processing and distribution on the quality and nutritive value of food (hereinafter called 'the project'). The project shall consist in the coordination at Community level of the research work which is specified in Annex I and which shall form part of the research programmes of the Member States. Article 2 The Commission shall be responsible for such coordination. Article 3 The funds estimated as necessary for the Community contribution to the coordination should be 780 000 ECU, including expenditure on a staff of one. Article 4 In order to facilitate the execution of the project, a Concerted Action Committee on the effects of processing and distribution on the quality and nutritive value of food (hereinafter called 'the Committee') is hereby established. A project leader shall be appointed by the Commission in agreement with the Committee. He shall, in particular, assist the Commission in its task of coordination. The terms of reference and the composition of the Committee are laid down in Annex II. The Committee shall draw up its own rules of procedure. Its Secretariat shall be provided by the Commission. Article 5 1. In accordance with a procedure to be laid down by the Commission in agreement with the Committee, the Member States participating in the project shall regularly exchange all relevant information concerning the execution of the research covered by the project and forward to the Commission all information that may be useful for coordination purposes. They shall in addition endeavour to provide the Commission with information relating to research in the field planned or performed by bodies which are not under their authority. This information shall be treated as confidential if the Member State which communicates it so requires. 2. The Commission shall prepare annual progress reports on the basis of the information provided and shall send them to the Member States and the European Parliament. 3. At the end of the coordination period, the Commission shall, in agreement with the Committee, send to the Member States and the European Parliament a consolidated report on the execution and results of the project. Article 6 In accordance with Article 228 of the Treaty, the Community may conclude an agreement with third States participating in COST, with a view to concerting the Community project with the corresponding programmes of those States. Article 7 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 24 May 1984. For the Council The President G. LENGAGNE (1) OJ No C 260, 29. 9. 1983, p. 6. (2) Opinion delivered on 13 April 1984 (not yet published in the Official Journal). (3) OJ No C 23, 30. 1. 1984, p. 1. (4) OJ No C 7, 29. 1. 1974, p. 6. (5) OJ No C 7, 29. 1. 1974, p. 2. (6) OJ No C 270, 27. 10. 1979, p. 53. ANNEX I Contributions of the Member States to the project by research topic 1.2,10 // // // Research topic // Active participation proposed by // // // // // // // // 1.2.3.4.5.6.7.8.9.10 // // D // B // DK // F // IRL // I // NL // UK // GR // // // // // // // // // // // 1. HTST process (high-temperature, short-time processing) and other new thermal processing systems // Ã  // Ã  // // Ã  // // Ã  // Ã  // Ã  // // 2. Qualitative and nutritive properties of foods obtained by biotechnology // Ã  // // Ã  // Ã  // Ã  // // Ã  // // Ã  // 3. Chilling and refrigerated storage // Ã  // // Ã  // Ã  // Ã  // // // Ã  // Ã  // // // // // // // // // // ANNEX II Terms of reference and composition of the Committee referred to in Article 4 1. The Committee shall: 1.1. Contribute to the optimum execution of the project by giving its opinion on all aspects of its progress; 1.2. Evaluate the results of the project and draw conclusions regarding their applications; 1.3. Be responsible for the exchange of information provided for in Article 5 (1); 1.4. Keep abreast of the progress of national research work being done in the fields covered by the project, in particular by keeping abreast of scientific and technical developments likely to affect the execution of the project; 1.5. Suggest guidelines to the project leader; 1.6. Have the right to set up, in respect of each of the research topics defined in Annex I a subcommittee to ensure that the programme is properly implemented. 2. The Committee's reports and opinions shall be communicated to the Commission and the Member States. The Commission shall forward these opinions to CREST and the Standing Committee on Agricultural Research (SCAR). 3. The Committee shall consist of the persons responsible for coordinating the Member States' contributions to the project and the project leader. Each member may be accompanied by experts.